     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE HAZEL S. CRUZ,

                              Plaintiff,
                                                 Case No. 1:17-cv-07685 (PGG)(OTW)
       - against -

G-STAR INC., G-STAR USA LLC, and G-
STAR RAW C.V.,

                              Defendants.


                  DECLARATION OF KATHLEEN M. KUNDAR, ESQ.
             IN OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS

       I, Kathleen M. Kundar, pursuant to 28 U.S.C. § 1746, declare under the penalty of

perjury as follows:

       1. I am of counsel with the firm of Fox Horan & Camerini LLP, attorneys in this

litigation for Defendants G-Star Inc. and G-Star USA LLC (collectively “Defendants”). The

third company named in the caption, G-Star Raw C.V., a Dutch entity, was never served with

process in this action.

       2. I have personal knowledge of the facts stated herein except where stated to be based

on documents or other information. I make this declaration in opposition to Plaintiff’s motion for

discovery sanctions pursuant to Fed. R. Civ. P. 37(e).

       3.    Defendants are entities formed under Delaware law. Effective on January 1, 2013,

G-Star USA LLC was merged into G-Star Inc. Both companies were engaged in the wholesale

and retail distribution and sale of denim oriented clothing at an office at 599 Broadway in New

York City and, after the merger, G-Star Inc. continued to do so. The sole shareholder of G-Star


                                                1
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 2 of 13




Inc. is G-Star Raw C.V., whose headquarters in Amsterdam oversees the global group of

companies affiliated with it, including to operate the Information Communication & Technology

(“ICT”) areas, to work with the Sales Back Office (“SBO”), and to assist with Human Resources

(“HR”), sometimes with advice from Global HR head, Willemien Storm.

       4    True copies of pages from the transcript of Plaintiff’s deposition, taken on July 2,

2018, are attached hereto as Exhibit A. True copies of pages from the transcript of the second

day of Plaintiff’s deposition, which was continued pursuant to Court order and taken on

September 17, 2018, are attached hereto as Exhibit B.

       5.   True copies of pages from the transcript of the deposition of Willemien Storm,

G-Star Global HR head, taken on September 6, 2018, are attached hereto as Exhibit C.

       6.   True copies of pages from the transcript of the deposition of Kendra Palmer, a

supervisor of Plaintiff, taken as the 30(b)(6) witness for Defendants on September 20, 2018, are

attached hereto as Exhibit D.

       7    Exhibit E attached hereto is Plaintiff’s Amended Rule 26 disclosures dated May 31,

2018 in which she computes her damages as follows:

                         2012 Unpaid Wages        NYLL / FLSA   $         288.48
                         2013 Unpaid Wages        NYLL / FLSA   $       3,416.16
                         2014 Unpaid Wages        NYLL / FLSA   $      15,292.38
                         2015 Unpaid Wages        NYLL / FLSA   $      15,813.80
                         2016 Unpaid Wages        NYLL / FLSA   $      19,329.55
                         2014 Lost Wages                        $      72,800.00
                         2015 Lost Wages                        $      72,625.00
                         2016 Lost Wages                        $      60,013.42
                         2017 Lost Wages                        $     117,969.59
                         2018 Lost Wages                        $     125,000.00
                         Compensatory                           $     400,000.00
                         Damages
                         Punitive Damages                       $ 10,000,000.00

                         Statutory Damages                      $      10,000.00
                               198(1-d) & (1-b)
                         Attorneys’ Fees                        $     76,361.00
                         Costs                                  $        503.00
                                                       TOTAL    $ 10,989,412.38


                                                  2
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 3 of 13




       8.    Exhibit F attached hereto is Deposition Exhibit 41,

                                                                                   . See attached

Exhibit B at Tr. 322.

       9.    Plaintiff contends that Defendants should have known that litigation was likely when

Plaintiff made a “Formal Complaint” in September 2016 while still employed. The Formal

Complaint was made to Global HR head Willemien Storm, who handled the investigation of the

complaint. At her deposition, Ms. Storm acknowledged that Plaintiff said she had a lawyer, but

Ms. Storm had no recollection that Plaintiff had said anything else with respect to having

counsel. See attached Exhibit C at Tr. 142-143. Action was taken to resolve Plaintiff’s

complaint, with Plaintiff’s involvement (Id. at Tr. 180 – 181) and Plaintiff continued to be

employed until January 27, 2017.

       10.    On or about Friday, March 31, 2017, Kendra Palmer received information that

Mourad Elayan, a representative of a Franchisee whose franchise had been terminated, told a

former manager that Plaintiff was going to sue. Mourad Elayan went on to say that Ms. Palmer

and the former manager would be spotlighted in the suit and that he was going to go to the press.

(See Exhibit D hereto at Tr. 21-22.)

       11.       G-Star did not see Mr. Elayan’s call as likely to lead to litigation. G-Star had

previously had contact with Mourad Elayan about unfounded lawsuits, which did not materialize.

For example, see bates page G-Star 0132422 attached hereto as Exhibit G, in which Mourad

Elayan states,

       12.       Within a day or two after the contact from Mourad Elayan, during the night

(European time) of Saturday or Sunday, April 1 or 2, 2017, a voice message was left for the




                                                    3
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 4 of 13




Global HR head, Willemien Storm. All that could be heard was the name Gary and the phone

number 646-650-2198.

       13.   By Google search, I determined from the phone number that the caller was Gary

Adelman and on Monday, April 3, 2017, I returned his call to Ms. Storm. Mr. Adelman said that

he represented Hazel Cruz and that he had been “retained to look into” hostile work

environment, sexual harassment and FLSA violations. Mr. Adelman gave me no more

information. He said that he would write up what Ms. Cruz claims happened and get back to me.

       14.   From April 3, 2017 until July 20, 2017, I did not have any contact with anyone

representing Hazel Cruz. I did not receive any letter from Mr. Adelman or his firm (Adelman

Matz P.C.) until July 20, 2017 when I received a five page letter, a copy of which is attached

hereto as Exhibit H. The letter put G-Star on notice that it was likely that Plaintiff would

commence a lawsuit.

       15.    On July 25, 2017, I gave G-Star HR a first list of documents to assemble and,

around the same time, I spoke with G-Star in house counsel about the need to preserve evidence.

       16.     Submitted in opposition on this motion is the declaration of Rob van der Bent (the

“van der Bent Decl.”), the Manager in Information Communication & Technology (“ICT”),

Support & Procurement, at global headquarters of G-Star Raw C.V., who oversees

implementation of the document retention and destruction policies of G-Star Raw C.V. as

applicable to email files of employees of Defendants. He confirms at paragraph 7 of his

declaration that in late July 2017, he was informed to put a hold on various email accounts

including for Hazel Cruz and that his department put a hold on such email accounts; however, no

one took note that the email of Hazel Cruz had already been deleted.




                                                4
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 5 of 13




       17.    On September 1, 2017, Adelman Matz commenced this lawsuit in New York State

Court and the G-Star Defendants accepted and admitted service of process by Stipulation dated

September 14, 2017.

       18.    On October 2, 2017, I emailed to G-Star’s in house counsel and HR

representatives an extended list of documents that were needed. As to Plaintiff’s email, I noted

that “[w]e eventually will have to p[roduce] many emails from the years of Hazel’s

edmployment [sic]. I will work on a list of reasonable search terms.”

       19.     Defendants removed this case to the Southern District of New York on October

10, 2017, and the case was assigned to Judge Gardephe.

       20.     Defendants filed their answer to the Complaint on October 12, 2017. A true copy

is attached hereto as Exhibit I. Among other defenses, the Thirteenth Affirmative Defense is

that Plaintiff is an exempt employee under both the Fair Labor Standards Act and the New York

State Labor Law (see page 25) and the Sixteenth Affirmative Defense is that Plaintiff is not

entitled to spread of hours pay because G-Star compensated Plaintiff at a rate higher than

minimum wage and because she is an exempt employee (see page 26).

       21.     On October 17, 2017, Judge Gardephe issued a Notice of Pretrial conference to

take place on February 1, 2018.

       22.   On January 11, 2018, when I spoke to opposing counsel Ms. Matz for our Rule

26(f) conference, I did not know that Plaintiff’s emails had been deleted. I assumed that they

had been preserved based on my specific mention of Plaintiff’s emails in the list I provided my

clients on October 2, 2017. I did not know that Plaintiff’s SAP account had been deleted. I did

not know anything about SAP, Retail Pro and Sales Force files; I was not aware of such files and

Plaintiff’s counsel had not yet mentioned them.



                                                  5
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 6 of 13




       23.    On March 9, 2018, I received Plaintiff’s discovery demands and forwarded them to

my clients.   This was the first time that I had an understanding that Plaintiff saw SAP, Retail

Pro and Sales Force files as relevant to the litigation as to her hours. She had not named such

documents in her Rule 26 disclosures dated February 16, 2018 as documents she might use to

support her claims.

       24.    Later in March, in-house counsel reported that the email file of Hazel Cruz had

been deleted, but he had just learned of that. ICT Support and Procurement is operated out of

Amsterdam by G-Star Raw C.V. for its affiliated companies worldwide. As explained further in

the van der Bent Decl., the deleted email of Hazel Cruz could not be restored in full copy, but

only in archived form. Nevertheless, G-Star proceeded to restore Plaintiff’s emails in the

archived form, in a .PST file. All of the messages in the .PST file show the sender, receiver(s)

and copy reader(s). All of the messages in the .PST file show the dates and times the messages

were sent.

       25.    The archived form of Plaintiff’s email was restored by April 9, 2018; however,

because the emails were not in full form as archived, thereafter, we worked with in-house

counsel to identify other employees whose email files would contain messages to or from

Plaintiff or would have Plaintiff as a copy reader. Additionally, we proceeded to produce many

documents requested as summarized at the end of this message.

       26.    In April I learned that the SAP electronic files for Plaintiff had been deleted in

December 2017 as is explained more fully in the declaration, submitted in opposition, of Klaas

Buist, Manager of the ICT. As to the RetailPro and Salesforce systems, Mr. Buist states in his

declaration that only shared functional user ID’s were available for use by Hazel Cruz while she

was employed, so no personal account was available in these systems that can be linked for



                                                  6
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 7 of 13




certain to Hazel Cruz. Until I reviewed Mr. Buist’s declaration this week, I had wrongly

understood that there was a user ID for Ms. Cruz for Retail Pro and Salesforce and that we are

unable to produce information because the personal account had been deleted. I now understand

that we are unable to produce information for Retail Pro and Salesforce because she had no

personal account.

       27.   Through April and May, I did not yet disclose the deletions to Plaintiff’s counsel

because in-house counsel had not yet sent us a more detailed report concerning the deletions and

because Defendants were continuing to try to identify other sources for the requested

information. Also, as litigation counsel, we were speaking with an e-discovery consultant to

assist with the email review of other custodians and so that we would be able to produce

complete versions of emails from Plaintiff’s email file.

       28.    On May 3, 2018, counsel for each side appeared before Judge Gardephe for a pre-

trial conference. Judge Gardephe ordered that the case be referred to Magistrate Judge Wang for

settlement purposes. The parties engaged in more discovery meet and confers and eventually

agreed to participate in an all-day mediation.

       29.    On May 23 and 24, 2018, I received more detailed information from G-Star in-

house counsel showing the timing of the deletions. The date of the email deletions was stated to

be June 3, 2017. However as shown in the van der Bent Decl., only while checking facts for his

declaration in opposition to the instant motion did Mr. van der Bent realize that he had

misapprehended that the date in the deletion log of 03/06/2017 was written in US style. What

caused him to take note was that he saw that June 3, 2017 was a Saturday. Since deletion of

email accounts are done manually, the deletion would not have occurred on a Saturday. (See van

der Bent Decl. ¶ 9.)



                                                 7
      Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 8 of 13




        30.     With the mediation coming up, I deferred disclosing the deletions since both

Plaintiff and Defendants had stated an interest in settlement and Defendants might yet find a

substitute way to provide what had been deleted.

        31.     The mediation took place on June 27, 2018



        32.     On July 2, 2018, Plaintiff finally appeared for her deposition which was originally

noticed for April 18, 2018. At her deposition, Plaintiff was questioned about

                                                 Plaintiff claimed

                                                                      She went on to testify that



              See attached Ex. A at Tr. 64-68.

        33.     As July proceeded, with the help of our e-discovery consultant, I believed that the

remaining discovery would be accomplished by applying search terms to the email files of seven

custodians and, at the same time, we would retrieve Plaintiff’s emails in the other custodian’s

files. Those seven custodians’ complete email files were preserved by Defendants for use in this

litigation.

        34.     On July 26, 2018, during a meet and confer phone call, I disclosed to Plaintiff’s

counsel that the email had been deleted in June 2017 and that the SAP, Retail Pro and Sales

Force files had been deleted in December 2017. I explained that it was not an intentional

destruction of evidence, but resulted from routine business practices.

        35.     On August 1, 2018, Defendants served an answer to Plaintiff’s Interrogatory 9,

which states:

                  Identify all exemptions that form the basis for Defendants’
                 defenses that Plaintiff was exempt from receiving overtime

                                                  8
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 9 of 13




               wages, including, but not limited to Defendants’ Thirteenth
               and Sixteenth Affirmative Defenses; and State the Basis for
               each exemption identified.

Exhibit J attached hereto is Defendants’ Answers to Plaintiff’s Second Set of Interrogatories

which includes Defendants’ response to Plaintiff’s Interrogatory No. 9 which identifies the basis

in the evidence produced in this case (as of August 1, 2018) for Defendants’ affirmative defenses

that Plaintiff was an exempt employee not eligible for overtime pay nor spread of hours pay.

       36.    In appearing before this Court on August 2, 2018, I stated that Plaintiff’s emails

were deleted on June 3, 2017. I also stated that the SAP data and similar kinds of files had been

deleted in December 2017. My associate explained to the Court that the Plaintiff’s emails were

accessible in a .PST file, many were in archived format, and in total there were about 100,000

emails in various stages of completeness. As can be seen at pages 7 and 8 of the transcript, I

made clear that Defendants had seven other custodians that could be searched. Plaintiff’s

counsel preferred to take the PST file instead. True copies of pages 7 and 8 from the transcript

of the appearance of counsel for the respective parties in this case before this Court on August 2,

2018 is attached hereto as Exhibit K. Defendants produced to Plaintiff’s counsel their

reconstruction of Plaintiff’s email file on August 9, 2018. As to the other custodians, Plaintiff

did not respond to a list of search terms proposed by my office earlier.

       37.    This week, ICT figured out a way to restore Plaintiff’s SAP reports for the years

2014, 2015, 2016 and 2017 and to put the information in tables. These tables show the time of

Plaintiff’s usage of the system. The tables were produced to Plaintiff’s counsel on Tuesday,

October 30, 2018. As explained in the declaration of Klaas Buist, for 2012 and 2013, his team

did not find any sales orders under USCRUZH, the digital signature for Plaintiff, but his team

did see orders under USWEEKJ, another US SBO employee in those years.



                                                 9
    Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 10 of 13




       39.    Over the course of discovery in this litigation,

               A. Plaintiff herself has produced 123 Bates pages of complete versions of her
               own emails while employed by G-Star (including 17 complete emails from
               January 2017, the month for which Plaintiff claims all of her emails have been
               lost). A list of them is attached as Exhibit L.

And, among more than 6,000 pages of other information (not including the Bates pages of emails

from Plaintiff’s reconstructed .PST email file):

               B. Defendants have produced 2,541 Bates pages of complete versions of
               Plaintiff’s emails (including complete emails from January 2017). A list of them
               is attached hereto as Exhibit M.

               C. Defendants have produced more than 1,000 pages of daily log-in
               information for the office computers used by Plaintiffs over the entire time of her
               employment.

               D.    Defendants have produced the absence record for Plaintiff over the entire
               time of her employment.

               E. Defendants have produced weekly attendance lists for the duration of
               Plaintiff’s employment.

               F.    Defendants have produced Plaintiff’s email file, in .PST format, which
               includes timestamps and shows any sending of emails by Plaintiff outside of
               business hours.

               G.     Defendants have produced complete versions of emails from 2016 showing
               Plaintiff’s late work schedule on specified dates, in connection with converting
               stores from franchise to owned & operated.

               H. As noted above, on October 30, 2018, Defendants produced tables from the
               SAP system from 2014, 2015, 2016, and 2017 which show the time Plaintiff used
               the SAP system to enter orders.

The depositions of Plaintiff, Willemien Storm, Jouvonda Weeks, Juan Garcia, Kendra Palmer,

Tony Lucia, and Julieta Contento have yielded additional evidence. The upcoming depositions

of Abiy Paulos, Charlie Kemmerer, Claudia van Hunnik, and Mourad Elayan – as well as the

continuations of the depositions of Kendra Palmer (both individually and in her capacity as G-

Star’s Rule 30(b)(6) witness) and Tony Lucia – will yield even more evidence. Each of these

                                                   10
    Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 11 of 13




deponents was involved in Plaintiff’s work with G-Star, as shown by Plaintiff’s Rule 26 Initial

Disclosures and                                        . See, e.g., Ex. E (Pl.’s Amended Initial

Disclosures).


.      40.      G-Star’s position on Plaintiff’s causes of action is that they have no merit. This is

shown by the following facts, which are supported by evidence obtained in the course of

discovery:

                A.   At all relevant times, G-Star had fifteen to twenty employees, including

African Americans, Asians, Hispanics, and Caucasians. Starting in late 2016, G-Star was

managed by Kendra Palmer and Juan Garcia. Kendra Palmer – a female – is now General

Manager of North America.

                B.   Plaintiff began employment with G-Star USA LLC on November 1, 2012, in

the position of Senior SBO Employee. After G-Star USA LLC merged with and into G-Star

Inc., Plaintiff continued in this role as an employee of G-Star Inc. Plaintiff was responsible for

managing SBO in the United States and serving as a liaison with headquarters in Amsterdam.

On December 1, 2015, Plaintiff was promoted to the role of Local Customer Service Manager

and received a pay increase. In this capacity, Plaintiff continued to manage SBO in the United

States, as a direct report of the Country Manager, and helped to manage the operations of

franchise stores and assist with G-Star’s takeover of franchise stores. Plaintiff was an exempt

employee.

                C.    From late 2015 until September 2016, there were many performance failings

by Plaintiff which harmed G-Star’s business. In September 2016, Ms. Palmer began to take

steps to terminate Plaintiff’s employment. On September 24, 2016, Plaintiff sent a “Formal

Complaint” to Willemien Storm, complaining that she was being “overworked” and that there


                                                  11
     Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 12 of 13




was a conspiracy to fire her. Plaintiff did not complain about sexual harassment or

discrimination. The following week, when Willemien Storm spoke with Plaintiff and asked “if

there was anything else concerning [her] that [she] had not addressed,” Plaintiff continued to

complain about her workload and stated that she had seen text messages reflecting that Kendra

Palmer wanted to fire her. Willemien Storm asked Plaintiff for copies of the text messages, and

Plaintiff responded that she wanted to speak with her lawyer before providing them. However,

Plaintiff did not threaten litigation.

             D. To address Plaintiff’s concerns, it was decided that Plaintiff’s job title and

salary would remain the same, but her workload would be reduced. Plaintiff appeared to be

satisfied with the workload reduction, and, approximately two weeks later, indicated to

Willemien Storm that conditions had improved.

              E. Although Plaintiff’s workload was reduced, Plaintiff’s job performance

continued to suffer. Then, due to a mix-up over the distribution of performance evaluations for

Plaintiff’s SBO team, and because Plaintiff took a personal day on the due date, Kendra Palmer

completed the performance evaluations for Plaintiff. Upon discovering this, Plaintiff was

insubordinate toward Kendra Palmer. She then wrote a “Second Complaint” to Willemien

Storm. In her “Second Complaint,” Plaintiff did not complain about sexual harassment or

discrimination. G-Star ultimately terminated Plaintiff’s employment with G-Star on January 27,

2017.

              F. To the extent that Plaintiff now claims sexual harassment, such claims are not

supported by the evidence. Plaintiff’s deposition testimony




                                                 12
Case 1:17-cv-07685-PGG-OTW Document 50 Filed 11/02/18 Page 13 of 13
